             Case 1:21-cv-06514 Document 1 Filed 08/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BRIAN FEINZIMER,
                              Plaintiff,
                                                            Docket No. 1:21-cv-06514
      - against –

FOX NEWS NETOWRK, LLC

                             Defendant.


                                           COMPLAINT

       Plaintiff Brian Feinzimer (“Feinzimer” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Fox News Network, LLC (“Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted video of a Black Lives Matter protester. The video is owned and registered by

Feinzimer, a California-based videographer. Accordingly, Plaintiff seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:21-cv-06514 Document 1 Filed 08/01/21 Page 2 of 5




       3.      This Court has personal jurisdiction over Defendant because Defendant resides

in and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Feinzimer is a videographer having a usual place of business at 8716 El Arco

Drive, Whittier, California 90603.

       6.      Upon information and belief, Defendant is a foreign limited liability company

duly organized and existing under the laws of Delaware with a principal place of business at

1211 Avenue of the Americas, 2d Floor, New York, NY 10036.

       7.      At all times material hereto, Defendant has owned and operated a website at

the URL: www.foxnews.com (the “Website”).

       8.      At all times material hereto, Defendant has owned and operated a cable news

channel called Fox News which airs a prime-time program entitled “Tucker Carlson Tonight”

(the “Program”).

                                     STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       9.      Feinzimer took a video of a Black Lives Matter protester in Los Angeles

urging his supporters to defund the police (the “Video”). The Video is approximately 17

seconds in duration. A true and correct copy of a screenshot from the Video is attached

hereto as Exhibit A.

       10.     On June 2, 2020, Feinzimer then uploaded the Video to his Twitter account. A

true and correct copy of a screenshot of Feinzimer’s Twitter account showing the Video is

attached hereto as Exhibit B.
              Case 1:21-cv-06514 Document 1 Filed 08/01/21 Page 3 of 5




        11.     Feinzimer is the author of the Video and has at all times been the sole owner of

all right, title and interest in and to the Video, including the copyright thereto.

        12.     The Video was registered with the U.S. Copyright Office and was given

Copyright Registration Number PA 2-249-602, effective as of July 12, 2020 (the “602

Registration”). A true and correct copy of the 602 Registration is attached hereto as Exhibit

C.

B.      Defendant’s Infringing Activities

        13.     On or about June 4, 2020, Defendant published approximately eleven seconds of

the Video during the primetime cable broadcast of the Program, as well as in an article on the

Website entitled “Tucker Carlson: Is America being torn apart by a total, complete – but

provable – lie?” See URL https://www.foxnews.com/opinion/tucker-carlson-is-america-being-

torn-apart-by-a-total-complete-but-provable-lie (the “Infringing Article”). Screenshots of the

Infringing Article displaying the Video is attached hereto as Exhibit D.

        14.     Defendant did not license the Video from Plaintiff for its Website article or

Program, nor did Defendant have Plaintiff’s permission or consent to publish the Video on

the Program or on its Website.

                                   CLAIM FOR RELIEF
                               (COPYRIGHT INFRINGEMENT)
                                   (17 U.S.C. §§ 106, 501)

        15.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

        16.     Defendant infringed Plaintiff’s copyright in the Video by reproducing and

publicly displaying the Video on the Website.

        17.     Defendant is not, and has never been, licensed or otherwise authorized to

reproduce, publically display, distribute and/or use the Video.
                Case 1:21-cv-06514 Document 1 Filed 08/01/21 Page 4 of 5




        18.      The acts of Defendant complained of herein constitute infringement of

Plaintiff’s copyright and exclusive rights under copyright in violation of Sections 106 and 501

of the Copyright Act, 17 U.S.C. §§ 106 and 501.

        19.      Upon information and belief, the foregoing acts of infringement by

Defendant have been willful or in reckless disregard of Plaintiff’s rights.

        20.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages

and defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        21.      Alternatively, Plaintiff is entitled to statutory damages for Defendant’s willful

infringement of the Photograph pursuant to 17 U.S.C. § 504(c).

        22.      Plaintiff is further entitled to his attorney’s fees and full costs pursuant

to 17 U.S.C. § 505.

        23.      Defendant’s conduct, described above, is causing, and unless enjoined and

restrained by this Court, will continue to cause Plaintiff irreparable injury that cannot be

fully compensated by or measured in money damages. Plaintiff has no adequate remedy at

law.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

   1.         That Defendant be adjudged to have infringed upon Plaintiff’s copyrights in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

   2.         That Plaintiff be awarded either: (a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or (b) alternatively, statutory damages per copyrighted

              work infringed pursuant to 17 U.S.C. § 504;
             Case 1:21-cv-06514 Document 1 Filed 08/01/21 Page 5 of 5




   3.      That Defendant be required to account for all profits, income, receipts, or other

           benefits derived by Defendant as a result of its unlawful conduct;

   4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

           U.S.C. § 505;

   5.      That Plaintiff be awarded pre-judgment interest; and

   6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: New Rochelle, New York
       August 1, 2021                                    LIEBOWITZ LAW FIRM, PLLC
                                                         By: /s/jameshfreeman
                                                              James H. Freeman
                                                         1333A North Ave., Ste. 762
                                                         New Rochelle, New York 10804
                                                         Tel: (516) 233-1660
                                                         JF@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff
